RESOLUCIÓN.
Visto el presente recurso gubernativo interpuesto por Don Juan Mollfulleda contra negativa del Registrador de la Propiedad de esta Capital á cancelar la inscripción de un expediente posesorio. — Resultando : Que, promovido juicio de menor cuantía en el extinguido Juzgado de 1? Instancia de Vega-Baja por Don Juan Mollfulleda contra Don Octavio García Salgado y la sucesión de Don Agustín Rodríguez,, sobre propiedad de una finca rústica y nulidad de un expediente posesorio y de su inscripción en el Registro de la, Propiedad, seguido el juicio por todos sus trámites, se dictósentencia por la extinguida Audiencia Territorial de esta Isla en veinte y nueve de Enero de mil ochocientos noventa y seis, por la que, con revocación de la del inferior, se declaró con lugar la demanda, anulándose la venta hecha por la sucesión Rodríguez á Don Octavio García Salgado de la finca objeto del pleito, y declarándose nulo además el expediente posesorio de la misma, instruido por los demandados en el Juzgado municipal de Bayamón y su inscripción en el Registro; y que interpuesto contra dicha sentencia recurso de casación por quebrantamiento de forma, fué declarado sin lugar por - el Tribunal Supremo de Justicia de España en diez y seis de Noviembre de mil ochocientos noventa y siete. — Resultando: Que posteriormente, en las diligencias de cumplimiento de la expresada ejecutoria y con inserción de la misma, se libró mandamiento al Registrador de la Propiedad de esta Capital por el Tribunal de Distrito de San Juan, á instancia de Mollfulleda, para la *274cancelación total de la inscripción practicada á favor de Don Octavio García Salgado de la finca número 927 al folio 247 del tomo 13 de Bayamón y en parte la de otra finca que había sido registrada antes á favor de Don José Antonio Oyóla, y hoy lo estaba á favor de Don José Ramón Ramírez, al folio 3? del tomo 13 de Bayamón, finca número 667, por manifestar Mollfulleda que en ella se había incluido fraudulentamente terrenos de la estancia de su propiedad; y que presentado dicho mandamiento al Registro para la práctica de las cancelaciones ordenadas, lo devolvió el Registrador con la siguiente nota: “Hecha la cancelación en virtud del precedente mandamiento, en cuanto á la inscripción de la estancia de ciento treinta cuerdas del barrio de Guaraguao-abajo, de Bayamón, practicada á favor de Don Octavio García Salgado, al folio 248 vuelto, del tomo 13 de dicho pueblo, finca 727, inscripción segunda; no admitida en cuanto á la inscripción de la finca registrada á favor de Don José Ramón Ramírez al folio 13 del aludido tomo 13 por no haberse seguido el juicio contra él, ni aparecer comprendida esa finca en la parte dispositiva de la sentencia que se inserta; y no admitida en cuanto á la cancelación de la anotación de demanda con prohibición de enajenar, por no haberse ordenado, y no haberse insertado la providencia alzando dicha prohibición; y no pareciendo subsanables dichos defectos, no es admisible la anotación preventiva ni la de suspensión.” — Resultando: Que contra esta nota, en la parte que se refería á la negativa del Registrador, á cancelar la inscripción de la finca registrada á favor de Don José Ramón, Ramírez, interpuso Mollfulleda en treinta y uno de Marzo último el presente recurso gubernativo ante el Honorable Presidente de este Tribunal, alegando que de acuerdo Ramírez con García Salgado habían promovido un expediente posesorio por veinte y una cuerdas de terrenos, en el cual, subrepticiamente, y con objeto de defraudarle en sus legítimos derechos, habían incluido una porción de terreno que antes había pertenecido á Rodríguez, y hoy le *275correspondía á él en propiedad, por haberlo adquirido legítimamente, según el fallo recaído á su favor en el pleito seguido con García Salgado y la sucesión Rodríguez, por lo que invocando las prescripciones de la Ley Hipotecaria vigente sobre enajenaciones hechas en fraude de acreedores, concluía solicitando se revocase la nota negativa del Registrador en la parte recurrida,' y se le ordenase cancelar totalmente la inscripción hecha á favor de Don José Ramón Ramírez, al folio 3? del tomo 13 de Bayamón, ó en su lugar mandar que se cancele la parte correspondiente á la finca que fué de la sucesión Rodríguez antiguamente, y hoy del recurrente, hasta la colindancia de la quebrada “ Santa Olaya”, límite de la estancia cuya propiedad le fué reconocida por el fallo ejecutorio de referencia. — Resultando: Que pedido informe al Registrador y al Tribunal de Distrito de San Juan, lo evacuó el primero insistiendo en su negativa, por los mismos fundamentos expresados en su nota, y remitiéndose el segundo á los documentos anejos al recurso, en los que constaban los motivos que había tenido el Tribunal para acceder al mandamiento solicitado. — Resultando : Que en este estado compareció el Abogado Don Manuel Rossy Calderón á nombre de Don José Ramón Ramírez, oponiéndose al recurso, por las razones expuestas por el Registrador; y ampliando Mollfulleda su primer escrito, citando en apoyo de su pretensión la disposición 4? del artículo 71 de la Ley Hipotecaria vigente, se elevó el ex-pediente á esta Superioridad y se mandó dar cuenta para la resolución del recurso, á tenor de lo que dispone la Orden General número 99 de treinta de Abril último. — Considerando : Que con arreglo al artículo 100 de la Ley Hipotecaria de esta Isla, los Registradores calificarán bajo su responsabilidad la legalidad de las escrituras en cuya virtud se soliciten las cancelaciones y la capacidad de los otorgantes; y que igual facultad les concede el artículo siguiente para calificar en igual forma, aunque para el único efecto de ejecutar ó no la cancelación de algún asiento del Re*276gistro, los documentos expedidos por la Autoridad Judicial.— Considerando: Que reconocida en términos tan explícitos la competencia de los Registradores de la Propiedad para calificar, con la limitación expresada, los documentos de aquella procedencia, es evidente el perfecto derecho con que el de esta Capital se ha abstenido de cumplir el mandamiento de que se trata, en el extremo que se refiere á la cancelación del asiento relativo al posesorio de Don José Ramón Ramírez, toda vez que no habiendo sido éste parte en el pleito seguido por Mollfulleda contra Don Octavio García Salgado y la sucesión Rodríguez y no habiéndose declarado tampoco nulo dicho posesorio, ni mandádose cancelar su inscripción por la ejecutoria que puso fin al pleito, y de cuyo cumplimiento se trata precisamente, no ha podido verificarse la cancelación pretendida por Mollfulleda, sin que el interesado en dicho posesorio ó sea Don José Ramón Ramírez, hubiera expresado su consentimiento para la cancelación por medio de una escritura pública ú otro documento auténtico, ó que hubiera sido oído y vencido en el correspondiente juicio, por sentencia firme, que son los requisitos que se exigen para la práctica de las cancelaciones en casos análogos por el artículo 82 de la Ley Hipotecaria vigente. — Considerando : Que para la aplicación de la disposición 4? del artículo 71 de la misma Ley, que invoca además en apoyo de sus pretensiones el recurrente Don Juan Mollfulleda, era preciso que constara acreditada en la forma que la misma disposición 4? determina, la identidad de la finca inscrita á favor de Ramírez como la misma ó parte de la misma, declarada de la propiedad del recurrente por la ejecutoria que obtuvo á su favor en el pleito con García Salgado y la sucesión Rodríguez, circunstancia que no resulta comprobada de los documentos anejos al presente recurso.— Vistos los artículos citados de la Ley Hipotecaria. — Se confirma la nota puesta por el Registrador de la Propiedad de esta Capital al pie del mandamiento que ha dado origen al presente recurso, en cuanto por ella se deniega la cancela*277ción de asiento relativo á la finca inscrita á favor de Don Ramón Ramírez; y devuélvase á dicho Registrador el expresado mandamiento, con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial para su conocimiento y el de los demás interesados. — Lo acordaron y firman los Señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M> Higueras. — Rafael Nieto y Abeillé. — Juan Morera Martínez.— E. de J. López Gaztambide, Secretario.